DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0448287 to Lee (Lee) in view of KR 20-1984-0007669 to LG Electronics (LG).
In reference to claim 1, Lee teaches a refrigerator (FIG. 1-4) comprising an inner case (interior liner; page 2, line 14) configured to accommodate a refrigerated item therein (inherent); an outer case (10, FIG. 1-4) configured to surround the inner case; a heat insulator (82-86, FIG. 1-4) configured to be at least partially disposed between the inner case and the outer case (FIG. 1-4) and a reinforcing member (30, FIG. 1-4) disposed between the inner case and the outer case to support the outer case (pages 2 and 3; FIG. 1-4), but does not teach having a fastening part to couple the refrigerator with another refrigerator installed adjacent to the refrigerator by using a connection member, and the fastening part coupled to the connection member to enable alignment between the refrigerator and the another refrigerator.  LG teaches a connection device for refrigerators (FIG. 1-4) comprising a fastening part (10 and 19, FIG. 1-4) to couple the refrigerator with another refrigerator installed adjacent to the refrigerator (FIG. 1) by using a connection member (12 and 16, FIG. 1-4) and the fastening part coupled to the connection member in order to enable alignment between the refrigerator and the another refrigerator (claim 1 and abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee, to include a fastening part to couple the refrigerator with another refrigerator installed adjacent to the refrigerator by using a connection member, and the fastening part coupled to the connection member to enable alignment between the refrigerator and the another refrigerator, as taught by LG, in order to enable alignment between the refrigerator and the another refrigerator.
	In reference to claim 2, Lee and LG teach the refrigerator as explained in the rejection of claim 1, and Lee teaches that the reinforcing member further includes a reinforcing member body supporting an inner surface of the outer case (FIG. 1-4) and LG additionally teaches wherein the outer case includes a fastening part through hole and the fastening part is exposed outside the outer case from the reinforcing member body through the fastening part through hole (FIG. 1-4).
In reference to claim 3, Lee and LG teach the refrigerator as explained in the rejection of claim 2, but they do not teach explicitly wherein the fastening part includes one or more fastening holes.  Although the LG did not disclose a plurality of through holes, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In this case, one of ordinary skill in the art would find it obvious to provide multiple fastening through holes to improve the stability of the connection between the two refrigerators.
In reference to claim 4, Lee and LG teach the refrigerator as explained in the rejection of claim 2, and LG teaches wherein the fastening part extends from the reinforcing member body (FIG. 1-4).
In reference to claim 5, Lee and LG teach the refrigerator as explained in the rejection of claim 2, and LG teaches wherein the fastening part has a plate surface facing a front of the refrigerator (FIG. 1-4).

In reference to claim 6, Lee and LG teach the refrigerator as explained in the rejection of claim 2, but they do not teach explicitly that the reinforcing member body includes a first reinforcing part configured to extend along an inner surface of the outer case; and a second reinforcing part configured to be bent and extend from the first reinforcing part at a corner of the housing.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various cabinet connecting flanges comprising sections oriented in different planes to be obvious in order to improve the stability of the connection between the two refrigerators.
In reference to claim 7, Lee and LG teach the refrigerator as explained in the rejection of claim 2, but they do not teach explicitly wherein the reinforcing member further includes a connection member support part protruded from the fastening part to support the connection member.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various cabinet connecting flanges comprising multiple sections oriented in different planes to be obvious in order to improve the stability of the connection between the two refrigerators.
In reference to claim 8, Lee and LG teach the refrigerator as explained in the rejection of claim 1, but they do not teach explicitly a second reinforcing member disposed at a position different from a position where the reinforcing member is installed and have a second fastening hole so that a second connection member is used to couple the refrigerator with the another refrigerator.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various cabinet connecting flanges comprising multiple sections oriented in different planes to be obvious in order to improve the stability of the connection between the two refrigerators.
In reference to claim 9, Lee and LG teach the refrigerator as explained in the rejection of claim 8, but they do not teach explicitly wherein the reinforcing member is disposed below the outer case, and the second reinforcing member is disposed above the outer case.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various cabinet connecting flanges comprising multiple sections oriented in different planes to be obvious in order to improve the stability of the connection between the two refrigerators.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached form PTO-892 for relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
9/30/2022